Title: To George Washington from Howell Lewis, 31 July 1793
From: Lewis, Howell
To: Washington, George



Dear Uncle,
Mount Vernon July 31st 1793.

Having gon round to all the different Farms Since writing you last, I am now about to give you the best information, of their Situations, that my Judgment will admit of.
All the white bearded wheat on Union Farm, which you wished to be first Secured, is hauled into the Barn, and packed away. Mr Crow has nearly Secured all his Wheat, and will I suppose  finish in the Course of this Week. His Corn is verry Clean, and good, but where he has been ploughing, during this Drougth, the Corn is verry much fired, he has been once over his Corn Since harvest, and now going over it a Second time. And likewise he has nearly finished the breaking up of the Swamp, which you intend for Grass. He has also directed me to mention to you, that he thinks his wages is too little, and cannot possibly stay another year, under 40 pounds. He informed me that a Mr McCarty had made him an advantageous offer, and wished you would give him an answer by the next post.
At Dogue Run Mr McKoy has not got more then half of his wheat in, if that, and the Shocks in the field are put up in such a careless manner that they are all tumbling down, and in their present State, if there Should come a Rainy Spell he would at least loose half. I am pushing him to get it in as fast as he can. The Buck Wheat which was intended for manure was plough’d down but not covered; at least one half is Sticking out of the ground. Instead of roling it down first, with rowlers, he put his plows in, and plough’d it down without covering the Stolk at all. He has not began to break up the Swamp as yet. His Corn is good and Clean. The Clover that was Sowen in among the Oats has come up most beautiful.
At Muddy hole Davy will finish hauling and Stacking his wheat this week; His Corn is not so Clean as the other two. but he gives a verry good reason for it, as they have had his plows for some time, and deprived him of them, at a time, when the Corn wanted them most. And the hay that was Cut and Stacked, at Muddy hole, is all spoilt accept a little at the Bottom of the Stack.
At the River Farm Mr Stuart has got about half of his wheat, hauled in and Stacked, and complains verry much for the want of Carts, to get in his wheat, as he has only 3, and those Ox carts, and only two Oxen to Shift with, and has a verry heavy harvest to get in, and he almost despairs of ever getting it in, without some assistance, from some other quarter, I am hurrying Mr Butler with the hay, to try if possible to give him some relief. his Oxen are verry much wor[k]ed. He has finished ploughing his Corn last Monday, and is now ploughing his fallow the third time, he likewise Complains of having too few plows at work, he has Eight plows, but only Seven at work, on account of two horses giving out, he says that Mr Whiting promised him that he should have  nine plows to work, and he thinks that nine is as few as he ought to have, as there is 300 and 80 od Acres of ground to Tend. If you think proper to supply him with more, you will do it immediately, as there is no time to be lost. The Clover which was sowen among the Oats, at the Mansion house has come up verry badly.
You desired I would report to you the Situations of the different Corn houses. 1st In that of Union farm I found none—Do that of Dogue Run, one barrel—Do that of Muddy hole, about 11 barrels, Do that of the River farm 200 barrels, as near as we could Guess. With my compliments to my Aunt, and family. I remain your Affcte Nephew

Howell Lewis

